Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 1 of 24      PageID #: 928




                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 JOSEPH ANDREWS,                          )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )      CIVIL NO. 1:20-CV-35-DBH
                                          )
 DENIS McDONOUGH, Secretary,              )
 United States Department of              )
 Veterans Affairs,                        )
                                          )
                         DEFENDANT        )


                  DECISION AND ORDER ON DEFENDANT’S
                    MOTION FOR SUMMARY JUDGMENT


      In this employment discrimination case, the plaintiff Joseph Andrews

alleges that his employer, the Department of Veterans Affairs (VA), discriminated

against him because of his sex and retaliated against him for reporting

discrimination. He brings three claims under Title VII of the Civil Rights Act of

1964: disparate treatment, hostile work environment, and retaliation. The VA

filed a motion for summary judgment on all claims.           I find that on the

discrimination claims there is no genuine dispute of material fact and the

defendant is entitled to judgment as a matter of law, but on the retaliation claim

there are disputes that preclude summary judgment. See Fed. R. Civ. P. 56(a).

Therefore, I GRANT IN PART and DENY IN PART the defendant’s motion for summary

judgment.
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 2 of 24                      PageID #: 929




                                              FACTS

       I view the facts in the light most favorable to Andrews, the nonmoving

party, and draw all reasonable inferences in his favor. DeNovellis v. Shalala, 124

F.3d 298, 306 (1st Cir. 1997).

       Andrews worked as a registered nurse for the VA from April 2010 until

July 12, 2017. Joint Stipulated Facts (“JSF”) ¶ 1 (ECF No. 17). In the latter half

of 2016, he was transferred from a post-traumatic stress disorder (PTSD) clinic

to the Mental Health Clinic (the “Clinic”) at the Togus VA Medical Center, which

operated on a walk-in triage basis. Id. ¶¶ 2-3, 13. Also on the Clinic staff were:

nurse manager Justin Castonguay (male), a psychologist (female), and other

registered nurses and assistant medical support analysts (all of whom were

female). Id. ¶ 4. Nurse manager Castonguay was Andrews’s supervisor. Id. ¶ 5.

Castonguay became concerned about Andrews’s performance in August 2016

when Andrews was asked to administer a certain type of injection and said he

was unable to do so because he was unfamiliar with it. Castonguay informally

counseled Andrews about his concerns regarding the incident. Id. ¶ 33; Pl.’s

Resp. to Def.’s Statement of Undisputed Material Facts (“SUMF”), Pl.’s Additional

Facts ¶ 85 (ECF No. 34); Def.’s Reply Statement of Material Facts (“SMF”) ¶ 85

(ECF No. 41).1




1 The VA states that Castonguay asked a nurse to train Andrews in the procedure but that, when
the nurse went to train Andrews, Andrews said he knew how to administer the injection. Def.’s
SUMF ¶ 21 (ECF No. 29). Andrews says he had asked Castonguay for training several times,
received training, and never declined an offer by a fellow nurse for training. Pl.’s Resp. to Def.’s
SUMF ¶ 21; see Pl.’s Ex. 8 ¶ 1, Andrews Decl. (ECF No. 33-8). I take Andrews’s version on the
summary judgment motion.
                                                                                                  2
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 3 of 24      PageID #: 930




      In October 2016, the Clinic implemented a new Same Day Access program,

requiring the psychologist to take over the triage role formerly performed by the

registered nurses.   JSF ¶ 14.   The psychologist had previously worked in a

primary clinic with scheduled patient appointments, and she resisted her new

triage role. Id. ¶ 15; Def.’s SUMF ¶ 6 (ECF No. 29); Pl.’s Resp. to Def.’s SUMF

¶ 6. The psychologist refused to follow Clinic protocol; yelled and swore in the

hallway and during meetings; sent sarcastic, demeaning messages to the Clinic’s

group instant message chat; twice pointed her finger in Andrews’s face; and once

put her hand in his face and told him to “talk to the hand.” JSF ¶ 21; Def.’s

SUMF ¶ 15 (ECF No. 29); Pl.’s Resp. to Def.’s SUMF ¶ 15, Pl.’s Additional Facts

¶¶ 91-95.

      Beginning in October 2016, Andrews and others in the Clinic raised

concerns about the psychologist’s behavior. JSF ¶ 24. Castonguay shared those

concerns with the psychologist’s supervisor. JSF ¶ 25; Def.’s SUMF ¶ 17; Pl.’s

Resp. to Def.’s SUMF ¶ 17. Andrews met with Castonguay during the week of

November 23 and discussed how the psychologist was mistreating him and

refusing to follow protocol. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts

¶ 102; Def.’s Reply SMF ¶ 102. The following week, Castonguay asked Andrews

to meet in the union office about an allegation that Andrews had slammed a door

in an area where PTSD veterans were treated. JSF ¶¶ 34-35; Pl.’s Resp. to Def.’s

SUMF, Pl.’s Additional Facts ¶ 104; Def.’s Reply SMF ¶ 104. Andrews denied the

allegation. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 105; Def.’s Reply

SMF ¶ 105. On December 9, 2016, Castonguay issued Andrews a “proposed

admonishment” for slamming the door and for asking coworkers if they had
                                                                                 3
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 4 of 24                     PageID #: 931




turned him in for slamming the door. JSF ¶ 34; Joint Stipulated Record (“JSR”)2

Ex. A-12, Proposed Admonishment (ECF No. 18-13). Amy Gartley, Director of

Patient and Nursing Services, was the deciding official on the proposed

admonishment.         JSF ¶ 36.      Andrews wrote to Gartley denying the proposed

admonishment’s allegations.3 Pl.’s Resp. to Def.’s SUMF ¶ 27; JSR Ex. A-13,

Undated Letter from Andrews to Gartley (ECF No. 18-14).

       Following the proposed admonishment, Andrews signed an abeyance

agreement on December 22, 2016. JSF ¶ 37. The agreement held the proposed

admonishment in abeyance if there were “no further infractions of . . .

Inappropriate and or Disrespectful Conduct” or “Unnecessary, inappropriate or

disruptive behavior of any type.” The agreement stated that failure to adhere to

either of the criteria “during a twelve (12) month period . . . will result in the

immediate issuance of the Admonishment,” and that Andrews understood the

agreement, voluntarily waived appeal rights with respect to the proposed

admonishment, and entered into the agreement “voluntarily and without

coercion.” JSR Ex. A-14, Abeyance Agreement (ECF No. 18-15). Andrews says

when he was given the abeyance agreement, he told the HR labor relations

specialist that he felt uncomfortable signing. Pl.’s Resp. to Def.’s SUMF, Pl.’s

Additional Facts ¶ 109. He saw that it could lead to discipline and he did not

have his union representative present. Id. Andrews says the HR representative

pressured him to sign, saying that if he did not sign, the matter would go to

2 The parties agree that the exhibits in the Joint Stipulated Record are authentic for the purposes
of summary judgment. (ECF No. 18).
3 Andrews was particularly sensitive to the door-slamming accusation because he had previously

raised similar concerns regarding door slamming. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional
Facts ¶ 107; Def.’s Reply SMF ¶ 107.
                                                                                                 4
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 5 of 24                 PageID #: 932




Togus VA Medical Center Director Ryan Lilly and he would be fired. Id. ¶ 110.

Gartley and Andrews’s union representative also signed. JSF ¶ 38.

       On January 3, 2017, Castonguay emailed the female psychologist’s

supervisor, Gartley, and two other individuals, to say Andrews had reported that

              [the psychologist] continues to be passive aggressive on the
              [instant message] feed and refuses to see Veterans. He stated
              that he has reported this to me 3 times with the behavior
              continuing and he feels harassed. He has stated that if he
              made those comments or acted that way he would be dealt
              with. Professional conduct between staff is an important
              Value to my management so I would have to agree with his
              assessment. . . . I will continue to report behavior of the
              Psychologist.

JSR Ex. B-1, Email from Castonguay (ECF No. 18-26); JSF ¶ 26.                             The

psychologist’s supervisor emailed Andrews for clarification, JSF ¶ 27, requesting

a summary of the following:

              “refuses to see Veterans”-dates and specific Veterans would
              be helpful for me
              “he has reported this to me 3 times with the behavior
              continuing”-the nature of the behavior that is repeated and
              continuing
              “he feels harassed”-the nature of the harassment that may
              be occurring

JSR Ex. N, Emails dated Jan. 4, 2017 (ECF No. 20-6).                      Andrews replied,

complaining that the psychologist refused to see Veterans and that he had “been

told to triage Vets that should be seen by [the psychologist].” Id. He said, “I’m

not sure why the majority of her requests are steered to me?” Id. His email did

not mention harassment or discrimination based on sex.4




4The psychologist’s supervisor met with her multiple times in late 2016 and early 2017 to
discuss concerns. JSF ¶ 29. On March 9, 2017, he issued her a “written counseling” “to clarify
what constitutes professional and/or inappropriate conduct.” Id. ¶ 30; JSR Ex. D-6, Email dated
Mar. 14, 2017 (ECF No. 19-6).
                                                                                             5
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 6 of 24                    PageID #: 933




        In February 2017, Castonguay received a report that Andrews had refused

to assist a coworker with patient care. JSF ¶ 41. Castonguay spoke with the

coworker and shared findings with Gartley, who found the behavior alarming.

Id. ¶ 42. Gartley decided the behavior violated the abeyance agreement, and she

issued Andrews an admonishment on March 1, 2017. Id. ¶ 43; see JSR Ex. A-

15, Admonishment (ECF No. 18-16).                 Andrews left work after receiving the

admonishment. JSF ¶ 46. Soon after, he requested and was granted Family

and Medical Leave Act (FMLA) leave beginning March 6, 2017.5 Id. ¶ 47. He

says that while on leave he called Castonguay regularly, until Castonguay told

him in mid-April that he did not need to call anymore until there was a change

in his FMLA status. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 130.

After the admonishment, Andrews did not return to work until July 2017. JSF

¶ 46.

        Andrews initiated EEO contact on March 22, 2017.                       Id. ¶ 65.      On

March 27, he met with an EEO counselor at the Office of Resolution Management

and reported harassment, a hostile work environment, retaliation, and that

management was not adequately responding to his complaints about the

psychologist. The office notified Togus director Ryan Lilly that Andrews had

brought claims of sex discrimination and harassment.                    Pl.’s Resp. to Def.’s

SUMF, Pl.’s Additional Facts ¶¶ 126-27; Def.’s Reply SMF ¶¶ 126-27.




5 He requested leave due to “significant health effects from acute and chronic workplace
stressors” including “tachycardia, anxiety and panic, nausea, sleep difficulty, poor concentration
and productivity.” Pl.’s Resp. to Def.’s SUMF, Additional Facts ¶ 121; Def.’s Reply SMF ¶ 121;
Pl.’s Ex. 6, Medical Records (ECF No. 33-6).
                                                                                                6
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 7 of 24                  PageID #: 934




       In late March, Andrews requested an accommodation to be relocated off

the Togus campus due to work stress.                JSF ¶ 50; JSR Ex. A-16, Andrews

Accommodation Request, dated Mar. 27, 2017 (ECF No. 18-17). His request was

denied in part because there were no appropriate nursing positions available

elsewhere.6 JSF ¶ 52; Def.’s SUMF ¶¶ 34-35; Pl.’s Resp. to Def.’s SUMF ¶¶ 34-

35.

       Andrews filed an EEO complaint in mid May 2017. JSF ¶ 66; Pl.’s Resp.

to Def.’s SUMF, Pl.’s Additional Facts ¶ 132; Def.’s Reply SMF ¶ 132. The VA

Office of Resolution Management accepted his claims for investigation in a

June 23, 2017, letter copying Lilly. Id. ¶ 67; JSR Ex. A-7, Notice of Acceptance

of Claims (ECF No. 18-8).

       On June 28, 2017, the VA sent Andrews a letter stating he had exceeded

his maximum FMLA leave and was considered AWOL. JSF ¶ 55; JSR Ex. A-19,

FMLA letter, dated June 28, 2017 (ECF No. 18-20).7 Andrews received the letter

July 5. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 136; Def.’s Reply SMF

¶ 136. He returned to work the following day after getting clearance from his

doctor. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 137; Def.’s Reply SMF




6 The denial letter said that a reassignment would not “guarantee you won’t encounter other

challenging co-workers. Health care is a challenging profession which can be and is stressful.”
JSR Ex. A-17, Andrews Denial, dated Apr. 5, 2017 (ECF No. 18-18). It also said “[w]e have
appropriately dealt with” the coworker Andrews complained of.
7 The earlier FMLA approval said: “There is a maximum entitlement of 480 hours (or 12 weeks if

used continuously) of FMLA in a 12-month period. . . . Once the 480 hours of FMLA is used up
or the 12-month period runs out, whichever comes first, any time that you take off without
accrued sick leave may be charged to absence without leave (AWOL) if a request of AL [annual
leave] or LWOP [leave without pay] cannot be approved due to operational needs. AWOL is not
a disciplinary action in and of itself, but it can serve as the basis for such action, up to and
including removal from your position.” JSR Ex. A-18, Amended FMLA letter, dated Apr. 11, 2017
(ECF No. 18-19).
                                                                                              7
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 8 of 24                   PageID #: 935




¶ 137.    By the time he returned to work, he had more than one month of

unauthorized absences. JSF ¶ 57.

       On July 12, Gartley issued Andrews a “proposed removal” based on

unauthorized absences and failure to notify a supervisor about absences. JSR

Ex. A-20, Proposed Removal, dated July 12, 2017 (ECF No. 18-21). The proposed

removal listed the abeyance and admonishment as “aggravating factors.” Id. It

said that “[t]he final decision to effect the action proposed has not been made”

and gave Andrews the right to reply within 7 business days.8 Id.

       The same day he received the proposed removal, Andrews submitted a

written resignation, which took immediate effect to end his service. JSF ¶ 62.

The following day, Andrews wrote a letter to Togus director Lilly responding to

the proposed removal, in which he said he was “forced to resign immediately

under duress,” that the proposed removal was “unfounded,” and detailed how

he had been subject to “harassment,” “a hostile work environment,” and “was

retaliated against in the form of erroneous disciplinary actions.” JSR Ex. A-23,

Letter from Andrews, dated July 13, 2017 (ECF No. 18-24); JSF ¶ 64.                        Lilly

replied in a brief letter: “Due to the fact that you voluntarily resigned your

position . . . during the reply period and prior to a decision being made on the

Proposed Removal, VA Maine Healthcare System has no intention of pursuing

the matter further.” JSR Ex. W, Letter to Andrews, dated July 19, 2017 (ECF

No. 21-6).




8The parties agree that a “proposed removal” is not a de facto removal but rather a proposal that
an official may or may not follow. Def.’s SUMF ¶ 56; Pl.’s Resp. to Def.’s SUMF ¶ 56.
                                                                                               8
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 9 of 24                   PageID #: 936




       On July 27, 2017, the VA Office of Resolution Management accepted for

investigation additional claims from Andrews. JSF ¶ 68; JSR Ex. A-9, Notice of

Amendment of Complaint (ECF No. 18-10). Andrews filed this federal lawsuit on

January 31, 2020. JSF ¶ 69.

                                           ANALYSIS

       Title VII prohibits employers from discriminating “because of . . . sex.” 42

U.S.C. § 2000e-2(a); see also id. § 2000e-16(a) (federal employees). Andrews says

his Count I includes both a claim that the VA intentionally discriminated against

him because of his sex and a claim that the psychologist’s harassment and the

agency’s inaction created a sex-based hostile work environment. Pl.’s Resp. to

Def.’s Mot. for Summ. J. at 9 (ECF No. 33). Count II alleges Title VII retaliation

for being unlawfully disciplined and constructively discharged when he opposed

and reported what he believed was unlawful discrimination.                     See 42 U.S.C.

§ 2000e-3(a). The VA seeks summary judgment on all of Andrews’s claims.

1. Disparate Treatment

       Andrews’s sex discrimination argument is that he was treated worse than

the psychologist. In his view, he was disciplined without justification and denied

a transfer, while she was not disciplined for her conduct and was “rewarded”

with a transfer.      He says, “plaintiff is a man so comparing himself to [the

psychologist], a woman, is an appropriate comparator.”9 Pl.’s Resp. to Def.’s Mot.

for Summ. J. at 12.



9Andrews says that he and the psychologist were the only people on their team. Pl.’s Resp. to
Def.’s Mot. for Summ. J. at 12; Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 86. But
Andrews already stipulated that there were “several RNs” in the Clinic. JSF ¶ 4; see Def.’s Reply
SMF ¶ 86. I find his claim unsuccessful regardless.
                                                                                               9
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 10 of 24                    PageID #: 937




       On his prima facie case for disparate treatment, Andrews must show (1) he

is a member of a protected class; (2) he was qualified for his job; (3) he suffered

an adverse employment action; and (4) similarly situated employees outside his

protected class received more favorable treatment.10 See Rivera-Rivera v. Medina

& Medina, Inc., 898 F.3d 77, 88 (1st Cir. 2018). The VA concedes on summary

judgment that Andrews meets the first three elements. On the fourth, it argues

that Andrews is not similarly situated to the psychologist.

       In assessing this question, I compare Andrews to the psychologist “in all

relevant respects.” Caraballo-Caraballo v. Corr. Admin., 892 F.3d 53, 60 (1st

Cir. 2018) (quoting Conward v. Cambridge Sch. Comm., 171 F.3d 12, 20 (1st Cir.

1999)). The “touchstone” is “[r]easonableness,” the question being “whether a

prudent person, looking objectively at the plaintiff and [his] comparator would

think them roughly equivalent, and similarly qualified for the position.”                     Id.

(cleaned up). Although Andrews and the psychologist worked together, they held

different positions (registered nurse versus psychologist), and the two had

different supervisors and lines of command. JSF ¶ 6. There is no question that

their training, roles, and forms of supervision were distinct. Andrews has not

presented evidence from which a jury could conclude that he and the

psychologist were similar in all relevant respects.                      As such, his sex

discrimination claim fails at the prima facie stage.




10The First Circuit has observed that the requirements of a plaintiff’s prima facie case “can vary
depending on the context” and “must be custom-tailored to fit both the particular animus . . .
and the particular type of employment decision involved.” Caraballo-Caraballo v. Corr. Admin.,
892 F.3d 53, 58-59 (1st Cir. 2018) (cleaned up).
                                                                                               10
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 11 of 24         PageID #: 938



2. Hostile Work Environment

      The other half of Andrews’s Count I is the claim that harassment by the

psychologist and the VA’s inaction created a hostile work environment based on

sex. At step one of the burden-shifting analysis, see McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973), Andrews must establish six elements to prevail

on hostile work environment sexual harassment: “(1) membership in a protected

class and (2) unwelcome sexual harassment, (3) which was based on sex, (4) was

sufficiently severe or pervasive, (5) was objectively and subjectively offensive, and

finally (6) that some basis for employer liability has been established.” Gerald v.

Univ. of P.R., 707 F.3d 7, 17 (1st Cir. 2013). The VA argues that Andrews fails

at least three of these elements.

      The VA does not dispute the first element. As to the second and third,

there is insufficient evidence to show that actions by the psychologist or

Andrews’s supervisors were based on sex.           Andrews does not allege any

inappropriate sexual touching or comments during his time in the Clinic, Def.’s

SUMF ¶ 16; Pl.’s Resp. to Def.’s SUMF ¶ 16. To be sure, conduct need not be

“overtly sexual” to fall under Title VII. Xiaoyan Tang v. Citizens Bank, N.A., 821

F.3d 206, 216 (1st Cir. 2016). But Andrews’s claim fails because he has not

shown evidence of sex-based animus.

      Andrews points to his acquaintance with the psychologist three years

earlier when she was an intern at Togus in 2013. He says that he “rejected [her]

sexual advances” then, and so a jury could find that he “bore the brunt of her

mistreatment” in 2016-17 because of sex. Pl.’s Resp. to Def.’s Mot. for Summ.

J. at 9; see JSF ¶ 8; Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 87; Def.’s
                                                                                  11
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 12 of 24         PageID #: 939




Reply SMF ¶ 87. It is true that while personal dislike generally does not amount

to sex discrimination, there are occasions where romantic rejection may amount

to sexual harassment. Oakstone v. Postmaster Gen., 332 F. Supp. 2d 261, 269-

272 (D. Me. 2004) (examining 11th Circuit cases and concluding “there is a

difference for Title VII purposes between non-gender based and gender-based

harassment. If the means for revenge is non-gender based, it does not trigger a

Title VII response; if the means is gender-based, it does.”); see also Forrest v.

Brinker Int’l Payroll Co., 511 F.3d 225, 229 (1st Cir. 2007) (citing Oakstone).

But this is not one of those occasions. Even assuming there is enough evidence

to demonstrate past romantic rejection, there is no basis for a reasonable

inference that the psychologist’s actions years later were gender based. And

Andrews’s own concern about working together given their past acquaintance

does not make them so. See Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts

¶ 87; Def.’s Reply SMF ¶ 87.

      Andrews points to an email that he says was from his supervisor

Castonguay that suggests bias on his supervisor’s part. The email was to the

psychologist’s supervisor and others, and shared concerns about the

psychologist’s treatment of the medical support assistants. It said in part: “I

know we have talked about this but the girls do not deserve to be treated like

this. They do amazing work and should be treated like queens for all the work

they do for us and our Veterans. It is one thing for [the psychologist] to treat me

like this for the last 6 months but it is not okay for her to do this with the girls.”

Pl.’s Ex. 5, Email dated Mar. 8, 2017 (ECF No. 33-5); Pl.’s Resp. to Def.’s SUMF,

Pl.’s Additional Facts ¶ 114. But the email was actually from an administrative
                                                                                   12
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 13 of 24        PageID #: 940




officer, not from Castonguay. See Def.’s Reply SMF ¶ 114. It does not show that

Andrews was treated with sex-based bias by his supervisor or by the

psychologist.

      Andrews also points to affidavits of three female medical support assistant

coworkers made in the context of Andrews’s EEO complaint.            One said the

psychologist treated Andrews with “verbal hostility,” used “obscene language,”

“refus[ed] to help him” with “walk in patients,” and that “for whatever reason

[she] treated Mr. Andrews with hostility and negativity.” Pl.’s Ex. 1 (ECF No. 33-

1). Another said the psychologist was “very hostile about [Andrews] and to him.

[She] would complain about him or deflect or refuse to see veterans and demand

he take them. [She] would get angry [with Andrews] over anything . . .” Pl.’s Ex.

3 (ECF No. 33-3). A third said that “most of the female nurses were pretty rude

to [Andrews]” and his supervisor Castonguay did not treat him with respect. Pl.’s

Ex. 2 (ECF No. 33-2). It also said the psychologist “was rude to everyone in [the]

clinic. She was pregnant and did not want to be in that clinic or doing what she

was doing. If she was having a bad day we were all made to have a bad day. It

was brought up many times . . .”

      Andrews agrees that the psychologist was rude to others in the Clinic

besides himself.   JSF ¶¶ 22-23; see JSR Ex. A, Andrews Dep. Tr. at 94-95

(Andrews stating that he had seen the psychologist yell at the clerks in the Clinic)

(ECF No. 18-1); JSR Ex. A-10, Andrews EEO Aff. at 5 (“these clerks dealt with

the same aggression and hostility from [the psychologist] when they would

contact her to follow the . . . protocol.”) (ECF No. 18-11). But even assuming

that the psychologist exhibited bad behavior more often toward Andrews than to
                                                                                 13
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 14 of 24                    PageID #: 941




others, the evidence does not give rise to an inference that she did so based on

Andrews’s sex. As the First Circuit stated in Rivera-Rivera, where the plaintiff

alleged that she was subjected to screaming when her male colleagues were not:

               While we agree with Rivera that such behavior is (or at least
               should be) out of line in the work arena, we have nonetheless
               explained that “an employee claiming harassment must
               demonstrate that the hostile conduct was directed at [her]
               because of a characteristic protected by a federal anti-
               discrimination statute.” Quiles-Quiles [v. Henderson, 439
               F.3d 1, 7-8 (1st Cir. 2006)]. Rivera, however, has failed to
               connect her alleged harassment to gender at all. Sure, she
               mentions that Eduardo and Pepín did not engage in the same
               type of screaming and yelling at male employees. But that
               doesn’t tell us much. Indeed, there is a plethora of reasons
               Rivera’s supervisors might have yelled and screamed at her
               (and not at their male employees) that have no nexus to her
               gender. Simply put, Rivera has not done enough dot
               connecting for us to conclude that the harassment she
               alleges has as its basis her membership in a protected
               class—here, being a woman.

898 F.3d at 94. That reasoning applies here. Andrews has not put forward

evidence from which a reasonable jury could infer that any harassment against

him was based on his sex. Summary judgment is appropriate on Count I.

3. Retaliation

       “Title VII’s antiretaliation provision forbids employer actions that

‘discriminate against’ an employee (or job applicant) because he has ‘opposed’ a

practice that Title VII forbids or has ‘made a charge, testified, assisted, or

participated in’ a Title VII ‘investigation, proceeding, or hearing.’” Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 59 (2006) (quoting 42 U.S.C. § 2000e-

3(a)).11    Andrews claims the VA unjustly disciplined and constructively



11The parties do not address whether Title VII’s prohibition against retaliation applies to federal
employees. I will assume that it does. See Hernández v. Wilkinson, 986 F.3d 98, 102 n.1 (1st
Cir. 2021); Morales-Vallellanes v. Potter, 605 F.3d 27, 35-36 (1st Cir. 2010).
                                                                                                14
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 15 of 24               PageID #: 942




discharged him for opposing and reporting what he reasonably believed was

discrimination.

       When a plaintiff attempts to prove retaliation based on circumstantial

evidence (as here),12 McDonnell Douglas burden shifting applies.               Carlson v.

Univ. of New Eng., 899 F.3d 36, 43 (1st Cir. 2018). At step one, Andrews must

make a prima facie case that (1) he engaged in protected conduct, (2) suffered an

adverse employment action, and (3) there was a causal connection between his

protected conduct and the adverse employment action. Id.

       Andrews says he undertook protected activity when he began reporting the

psychologist’s behavior to Castonguay in October 2016, continuing through

when he later sought EEO counseling in March 2017 and filed his EEO

complaint in May 2017. He claims he suffered “adverse employment actions in

the form of extra work, discipline and removal,” Pl.’s Resp. to Def.’s Mot. for

Summ. J. at 17, and that a jury could find causation due to “temporal proximity”

between the protected conduct and adverse actions and also because the

defendant’s reasons for the adverse actions are “false,” id. The VA says that

Andrews cannot prove his protected conduct began before his March 22, 2017,

EEO contact and that he did not have a reasonable belief that he was the victim

of illegal discrimination. Def.’s Mot. for Summ. J. at 23-25. It also contends

that Andrews cannot prove but-for causation.




 The record provides no direct evidence of retaliation—for instance, communications among VA
12

management saying they planned to punish Andrews for making complaints. See Murray v.
Walmart Stores Inc., No. 2:15-cv-484-DBH, 2019 WL 6689900, at *12 (D. Me. Dec. 6, 2019).
                                                                                         15
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 16 of 24       PageID #: 943




      The VA says that Andrews’s protected conduct did not occur until

March 22, 2017 (when he initiated EEO contact). But protected conduct covers

more than formal EEO contact.         It includes among other things “making

complaints to management.” Planadeball v. Wyndham Vacation Resorts, Inc.,

793 F.3d 169, 175 (1st Cir. 2015) (quoting Sumner v. U.S. Postal Serv., 899 F.2d

203, 209 (2d Cir. 1990)). Further, an activity “need not be a Title VII violation

so long as [the plaintiff] had a reasonable belief that it was, and he communicated

that belief to his employer in good faith.” Benoit v. Tech. Mfg. Corp., 331 F.3d

166, 175 (1st Cir. 2003).

      Viewing the facts in favor of Andrews, I conclude a jury could find that

Andrews’s protected conduct began in 2016 and continued through his official

EEO filings in Spring 2017.      He first complained about the psychologist’s

behavior to his manager Castonguay in mid-October 2016. There is no evidence

that he expressed a belief that he was facing discrimination based on sex at that

time. But Andrews asserts that not long after, during the week of November 23,

2016, he told Castonguay in a meeting that he would have no choice but to file

an EEO complaint because his concerns were not being addressed. Pl.’s Resp.

to Def.’s SUMF, Pl.’s Additional Facts ¶ 103; see JSR Ex. A-5, Pl.’s Resp. to

Interrogs. at Page ID# 176 (ECF No. 18-6). The VA disagrees, citing Castonguay’s

statement that he “do[es] not recall ever being told by Andrews that he would

have no choice but to file an EEO complaint,”          Def.’s Reply SMF ¶ 103;

Castonguay Decl. ¶ 8 (ECF No. 23), but I credit Andrews’s version for this

summary judgment motion. In addition, although the language is not clear, a

jury could decide that Castonguay’s January 3, 2017, email to other managers
                                                                                 16
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 17 of 24                    PageID #: 944




at the VA, which reported Andrews’s concerns about the female psychologist and

said “He has stated that if he made those comments or acted that way he would

be dealt with” meant that Andrews had told Castonguay in good faith that he

believed he was being unfairly treated based on his sex. There is no dispute that

his later EEO activity put management on notice of his sex-based claims. In

sum, a jury could find that Andrews’s protected conduct began as early as

November 2016, and continued through his EEO complaint in May 2017, and

that his belief he was discriminated against was a reasonable one.

       Next, Andrews must show he suffered one or more adverse employment

actions. I focus on Andrews’s contentions that he suffered adverse employment

actions in the form of his admonishment and constructive discharge.13 What

constitutes an adverse employment action is broader for retaliation than for

discrimination. See Price v. Wheeler, 834 F. App’x 849, 858 n.6 (5th Cir. 2020)

(citing Burlington Northern). Unlike the substantive discrimination part of Title

VII, the antiretaliation provision “is not limited to discriminatory actions that

affect the terms and conditions of employment.” Morales-Vallellanes v. Potter,

605 F.3d 27, 36 (1st Cir. 2010) (quoting Burlington Northern, 548 U.S. at 64).

In order to show an adverse employment action, a plaintiff must show that “a

reasonable employee would have found the challenged action materially adverse,

‘which in [the retaliation] context means it well might have ‘dissuaded a

reasonable worker from making or supporting a charge of discrimination.’” Id.

13In addition to “discipline” and “removal,” Andrews’s brief mentions “extra work.” Pl.’s Resp. to
Def.’s Mot. for Summ. J. at 17. He does not flesh out what is meant by extra work. If he is
referring to his alleged increased workload due to the psychologist’s behavior, that predated his
complaints about her. He presents no evidence that management punished him with additional
duties following his complaints.
                                                                                               17
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 18 of 24                  PageID #: 945




The test is objective, to be “judged from the perspective of a reasonable person

in the plaintiff’s position, considering all the circumstances.”                 Id. (quoting

Burlington Northern, 548 U.S. at 71).              Title VII’s “antiretaliation provision

protects an individual not from all retaliation, but from retaliation that produces

an injury or harm.” Burlington Northern, 548 U.S. at 67. I conclude for the

purposes of this summary judgment decision that the admonishment14 and

proposed removal15 could have dissuaded Andrews from reporting conduct he

believed to be illegal discrimination and therefore are adverse employment

actions.16

       I also conclude that for summary judgment purposes, Andrews has

established “but-for” causation. See Bostock v. Clayton County, 140 S. Ct. 1731,

1739-40 (2020); Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).

Close temporal proximity can demonstrate causation on a prima facie case. See

Planadeball, 793 F.3d at 178-79 (two-month gap between protected conduct and

adverse employment action); Sánchez-Rodríguez v. AT & T Mobility P.R., Inc.,


14 See Sánchez-Rodríguez v. AT & T Mobility P.R., Inc., 673 F.3d 1, 15 (1st Cir. 2012) (assuming
arguendo that an admonishment was an adverse employment action); Calero-Cerezo v. U.S. Dep’t
of Justice, 355 F.3d 6, 25 (1st Cir. 2004) (calling a memorandum of admonishment an adverse
employment action). But see Rayner v. Dep’t of Veterans Affairs, 684 F. App’x 911, 915 (11th
Cir. 2017) (doubting that an admonishment is per se materially adverse under Burlington
Northern and turning to examine context); Poullard v. McDonald, 829 F.3d 844, 856-57 (7th Cir.
2016) (concluding that the plaintiff failed to explain what harmful effects flowed from the
admonishment letter).
15 There are occasions where threats of firing have been held an adverse employment action. See

Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 97 (1st Cir. 2018) (where plaintiff told on
a repeated basis that she would be fired due to her protected conduct and ultimately resigned,
there was a genuine issue of material fact as to whether there was constructive discharge);
Planadeball v. Wyndham Vacation Resorts, Inc., 793 F.3d 169, 178 (1st Cir. 2015) (jury could
infer that multiple firing threats could amount to a material adverse action). But see Price v.
Wheeler, 834 F. App’x 849, 853 n.4, 858 (5th Cir. 2020) (proposed removal was not adverse
employment action); McCullers v. Napolitano, 427 F. App’x 190, 196 (3d Cir. 2011) (same).
16 I do not decide at this point whether Andrews was constructively discharged. For summary

judgment purposes, I find adverse employment action even if he need not have resigned. The
issue may become relevant for a jury in determining damages.
                                                                                             18
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 19 of 24                     PageID #: 946




673 F.3d 1, 15 (1st Cir. 2012) (three-month gap). Here, Andrews filed his formal

EEO complaint in mid May 2017. JSF ¶ 66. He received the proposed removal

fewer than two months later.17 The prima facie case is met.

       On step two, the burden shifts to the VA to show a nonretaliatory reason

for the adverse employment actions. Planadeball, 793 F.3d at 179. It has done

so, pointing to Andrews’s behavior that it says justified both the proposed and

the ultimate admonishment, and his unapproved absences that spurred his

proposed removal. Def.’s Mot. for Summ. J. at 27-28.

       Finally, on step three, the burden returns to Andrews to show that the

VA’s assigned reasons were mere pretext for retaliation. “To defeat summary

judgment in a retaliation case, a plaintiff must point to some evidence of

retaliation by a pertinent decisionmaker.” Planadeball, 793 F.3d at 179 (cleaned

up). He must “raise a genuine issue of fact as to whether retaliation motivated

the adverse employment action.” Id. at 175 (cleaned up). The pretext inquiry

looks at whether the employer believed its reasons were credible.                        Ponte v.

Steelcase Inc., 741 F.3d 310, 323 (1st Cir. 2014). It is not enough for the plaintiff

to “impugn the veracity” of the employer’s reason. Id. (quoting Mesnick v. Gen.

Elec. Co., 950 F.2d 816, 824 (1st Cir. 1991)). “[I]nstead, a plaintiff must proffer

specific facts that would enable a reasonable factfinder to conclude that the


17 The proposed removal mentioned the admonishment. I do not include the timing of the
admonishment itself, dated March 1, 2017, in this analysis. Andrews says he did not receive the
admonishment until March 2, after he reported a March 2 incident where the psychologist
refused to treat a veteran. Pl.’s Resp. to Def.’s SUMF ¶ 30; see Andrews Decl. ¶ 3. The VA points
to paragraph 45 of the Joint Stipulated Facts, which says the admonishment was “given to
Plaintiff by Castonguay on March 1, 2017.” I find Andrews’s declaration to conflict with the
stipulation on this point, and the stipulation controls. See D. Me. Loc. R. 56(b) (“In the event the
parties file a stipulated statement of material facts, such stipulated facts shall control and take
precedence over any conflicting statement of fact filed by any party to the stipulation.”).
                                                                                                 19
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 20 of 24                  PageID #: 947




employer’s reason for termination was a ‘sham’ intended to cover up the

employer’s true motive.” Id. (quoting Mesnick).

       Although it is not a strong case, I find Andrews has met this burden. In

doing so, I view the facts in his favor and keep in mind that when a plaintiff

reaches the pretext prong, “courts must be ‘particularly cautious’ about granting

the employer’s motion for summary judgment.” Xiaoyan Tang, 821 F.3d at 222-

23.

       Andrews began complaining about the psychologist’s behavior in October

2016. He met with Castonguay the week of November 23 and told him the

psychologist was refusing to follow protocol and was mistreating him. Pl.’s Resp.

to Def.’s SUMF, Pl.’s Additional Facts ¶ 102; Def.’s Reply SMF ¶ 102. Andrews

says he told Castonguay that day that he would have no choice but to file an

EEO complaint because his concerns were not being addressed. Pl.’s Resp. to

Def.’s SUMF, Pl.’s Additional Facts ¶ 103; see JSR Ex. A-5, Pl.’s Resp. to

Interrogs. at Page ID# 176 (ECF No. 18-6).18 It was just the next week when

Castonguay asked Andrews to meet in the union office about an allegation from

a coworker that Andrews had slammed the door in a PTSD treatment area, JSF

¶¶ 34-35; Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 104; Def.’s Reply

SMF ¶ 104, an allegation Andrews denied. Pl.’s Resp. to Def.’s SUMF, Pl.’s

Additional Facts ¶ 105; Def.’s Reply SMF ¶ 105. He adds that he was particularly

sensitive to door slamming because he had raised similar concerns himself in

the past. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 107; Def.’s Reply


18The VA disagrees, saying that Castonguay “do[es] not recall” being told that. Def.’s Reply SMF
¶ 103; see Castonguay Decl. ¶ 8. I credit Andrews’s version.
                                                                                             20
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 21 of 24                     PageID #: 948




SMF ¶ 107. The door-slamming allegations had a consequence; they formed the

basis of Andrews’s December 9, 2016, “proposed admonishment.” JSR Ex. A-

12.19    Then, nearly two weeks after receiving the proposed admonishment,

Andrews was called into the HR office without a union representative to sign an

“abeyance agreement.” JSF ¶ 37; Pl.’s Resp. to Def.’s SUMF ¶¶ 108-09.20 The

agreement said it would hold the proposed admonishment in abeyance if

Andrews committed no further “Inappropriate and or Disrespectful Conduct” or

“Unnecessary, inappropriate or disruptive behavior of any type” for one year, or

else an admonishment would issue immediately. JSR Ex. A-14. Andrews says

that he told the HR labor relations specialist that he felt uncomfortable signing

the agreement but that he was told that if he did not sign it, he would be fired.

Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶¶ 109-110.21 A jury could find

that the VA saw Andrews’s complaints as troublemaking and that the door-

slamming allegations were pretextual, allowing the VA to obtain the abeyance

agreement on December 22, 2016, that it could then hold over his head.

        But Andrews continued to report the psychologist’s behavior. In February

2017, Castonguay received a report that Andrews had refused to help a coworker

with patient care. JSF ¶ 41. Castonguay investigated the report by speaking to

the reporting coworker.         He reported the findings to Gartley, who found the


19 The VA says that when Gartley met with Andrews to discuss the proposed admonishment,
Andrews said he wanted a chance to do better. Def.’s SUMF ¶ 26. But Andrews denies saying
that. Pl.’s Resp. to Def.’s SUMF ¶ 26; see Pl.’s Ex. 8, Andrews Decl. ¶ 2. I take Andrews’s version.
20 The VA disagrees and believes the union representative was present. Def.’s Reply SMF ¶ 109.

I take Andrews’s version for purposes of ruling on the motion.
21 The VA disagrees, citing the declaration of the HR labor relations specialist saying that

Andrews “did not tell [him] that he felt uncomfortable signing the agreement” and that he did not
pressure Andrews to sign the agreement or threaten his job. LER Specialist Decl. (ECF No. 39);
Def.’s Reply SMF ¶¶ 109-110. I take Andrews’s version for purposes of the motion.
                                                                                                 21
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 22 of 24       PageID #: 949




conduct “alarming.” JSF ¶ 42; Gartley Decl. ¶ 10 (ECF No. 22). Gartley decided

to issue Andrews the admonishment that had been held in abeyance. JSF ¶ 43.

Andrews was not informed of the nature of the complaint against him and was

not asked questions or given a chance to explain before being issued the

admonishment. Pl.’s Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶ 119; Def.’s

Reply SMF ¶ 119. According to Andrews, the name of the coworker who reported

him still remains a mystery, and there is no evidence in the file about the alleged

“unnecessary and or disruptive behavior” referred to in the admonishment. Pl.’s

Resp. to Def.’s SUMF, Pl.’s Additional Facts ¶¶ 118, 120; Def.’s Reply SMF

¶¶ 118, 120.

      Later facts also support the potential of pretext underlying Andrews’s

treatment. While Andrews was on FMLA leave beginning in March, he says he

called Castonguay regularly until he was told he did not need to call anymore,

whereas Castonguay says he only spoke with Andrews once and did not tell him

that he did not need to check in with the VA regarding his leave. Pl.’s Resp. to

Def.’s SUMF, Pl.’s Additional Facts ¶ 130; Def.’s Reply SMF ¶ 130. Andrews was

initially granted FMLA leave beginning March 6, 2017. JSF ¶ 47; see JSR Ex. A-

18, Amended FMLA letter, dated Apr. 11, 2017 (ECF No. 18-19). But the July 12,

2017, proposed removal said Andrews was AWOL “[f]rom on or about March 06,

2017 through March 17, 2017.” JSR Ex. A-20, Proposed Removal. The VA says

the proposed removal’s mention of the period from March 6, 2017, through

March 17, 2017, as AWOL was a “clerical error,” Def.’s SUMF ¶ 54, but a jury

would not necessarily agree and Andrews asserts there were additional flaws in


                                                                                 22
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 23 of 24                    PageID #: 950




the calculations.22 Andrews wrote to Lilly the day after resigning. JSR Ex. A-

23, Letter from Andrews, dated July 13, 2017. The letter expressed his concerns

about discrimination and retaliation. Lilly replied nearly one week later, saying

that because Andrews “voluntarily resigned,” the VA “has no intention of

pursuing the matter further.” JSR Ex. W, Letter to Andrews, dated July 19,

2017. Although Andrews did resign, a jury could find Lilly’s refusal to respond

to Andrews’s discrimination and retaliation concerns to be further evidence of

pretext—that Andrews’s complaints of discrimination were trouble-making and

that the VA was well rid of him. Finally, in conjunction with the events described

above, the close temporal proximity—(1) between Andrews’s reporting of the

psychologist’s behavior in November 2016 and the allegations of door slamming

against him and resulting proposed admonishment and abeyance agreement;

and (2) between his May 2017 EEO complaint and his proposed removal fewer

than two months later—can support an inference of pretext.23

        For these reasons, I conclude that Andrews has satisfied his burden to

produce evidence that the VA’s assigned reasons were pretextual, and the VA’s

motion should be denied on this claim.24


22 Specifically, Andrews claims that the VA’s calculations in the evidence file fail to account for
his “accrued annual and sick leave,” that “the entire ‘evidence file’ is rife with errors and
inconsistencies,” and “his time for the week of March 27, 2017 through March 31, 2017 is
charged as LWOP [leave without pay].” Pl.’s Resp. to Def.’s SUMF ¶ 54; see JSR Ex. X Evidence
file regarding Andrews proposed removal (ECF No. 21-7).
23 I do not consider the temporal proximity between Andrews’s March complaints and his

admonishment for the reason explained in footnote 17.
24 I note that Andrews raises in his response brief another piece of evidence that could speak to

pretext, a positive performance review dated May 25, 2017, which covered the year from June
2016 to June 2017. Pl.’s Resp. to Def.’s Mot. for Summ. J. at 1-2. The performance review rated
Andrews “Satisfactory,” which the form says means the employee “[h]as met all criteria, at times
exceeds expectations.” Pl.’s Ex. 9 at 5-6 (ECF No. 33-9). Ostensibly, it was written by
Castonguay and signed by Gartley, and makes several favorable notes about Andrews’s
(continued next page)
                                                                                                23
Case 1:20-cv-00035-DBH Document 43 Filed 08/26/21 Page 24 of 24                      PageID #: 951




                                           CONCLUSION

       Viewing the facts in the light most favorable to Andrews, I conclude that a

jury could not find in his favor on his sex-based disparate treatment or hostile

work environment claims. His retaliation claim, however, is fit for a jury. I

therefore GRANT the VA’s motion for summary judgment as to Count I and DENY

its motion with respect to Count II.

       SO ORDERED.

       DATED THIS 26TH DAY OF AUGUST, 2021

                                                      /S/D. BROCK HORNBY
                                                      D. BROCK HORNBY
                                                      UNITED STATES DISTRICT JUDGE




performance, including that he “helped orient a new nurse to the clinic.” It does not mention
any of the behavior for which Andrews had been disciplined. However, I do not consider the
performance review on this motion. It is not in the parties’ statements of fact, nor is it a part of
the joint stipulated record (the parties stipulated to the JSR’s authenticity), and the plaintiff has
not provided a foundation for it.
                                                                                                  24
